Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/US2018/059834 11/08/2018, which claims benefit of the provisional application 62/583,734 with a filing date 11/09/2017.
2.	Applicant’s remarks filed on 10/20/2021 are acknowledged. Claims 1- 5, 8-13, 18, 20-25, 28-29, 35-36 and 40 are pending in the application. 
Responses to Election/Restriction
3.	Applicant’s election without traverse of election claims 1- 5, 8-13, 18, 20-25, 28-29, 35-36 and 40, in the reply filed on October 20, 2021 is acknowledged.  Election of a compound ketamine and cytidine monophosphate for biomarker as a single species is also acknowledged.
	Claims 1- 5, 8-13, 18, 20-25, 28-29, 35-36 and 40 are pending in the application, and are prosecuted in the case.
The requirement is still deemed proper and therefore is made FINAL.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.1 	Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “treating a stress-induced disorder or stress-induced psychopathology ” without limitation (i.e., no named disorder or disease), see claims 1 and 2. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 1-2 is drawn to methods of use using the prophylactic treatment for treating “a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disorder or disease).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compounds for treating rheumatoid arthritis, see column 130. 
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds effective to “treating a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disorders). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for treating “a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disorder or disease).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating “a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disorder or disease), and those 
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “a stress-induced disorder or stress-induced psychopathology”  without limitation (i.e., no named disease or disorder). The “treating a stress-induced disorder or stress-induced psychopathology”  without limitation (i.e., no named disease or disorder) is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating or preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of disease or disorder, see page 6 of the specification.   There are no in vitro or in vivo working examples present for the “treating a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disease or disorder) by the administration of the instant invention.  
The breadth of the claims

The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disease or disorder) would be benefited (i.e., treated) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “treatment of a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disease or disorder), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical 
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of named disorders of “a stress-induced disorder or stress-induced psychopathology”  supported by the specification (i.e., see claim 36) into claims 1  and 2 respectively would obviate the rejection. 
4.2 	Claims 1-5 and 13  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of the instant “prophylactic treatment”, “biomarker”,  “analog”, “derivative” and “metabolite”  without limitation (i.e., no named compounds or moiety), see line 3 in 
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention is a method of use using a prophylactic treatment or ketamine analog, derivative and metabolite, and determining level of biomarkers, wherein the prophylactic treatment , biomarkers, ketamine analog, derivative and metabolite are without limitation (i.e., no named compounds and moiety), see claims 1-5 and 13. 
The state of the prior art and the predictability or Iack thereof in the art

The amount of direction or guidance present and the presence or absence of working examples
  The only direction or guidance present in the instant specification is the exemplified a number of ketamine and its analogs, derivatives or metabolites, see pages 22-23 of the specification.  There are no working examples present for prophylactic treatment or ketamine analog, derivative and metabolite, and determining level of biomarkers without limitation (i.e., no named moiety) found in the specification.

The breadth of the claims
The breadth of the claims is the instant “prophylactic treatment or ketamine analog, derivative and metabolite, and determining level of biomarkers” without limitation (i.e., no named compounds or moiety).

The quantity of experimentation needed

The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine what “prophylactic treatment or ketamine analog, derivative and metabolite, and determining level of biomarkers” without limitation (i.e., no named moiety)  would be prepared by the instant claims 1-5 and 13, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physical characteristics to determine which “prophylactic treatment or ketamine analog, derivative and metabolite, and determining level of biomarkers”  is prepared. Thus, the specification fails to provide sufficient support of the broad scope of the compounds of the instant claims for the “prophylactic treatment or ketamine analog, derivative and metabolite, and determining level of biomarkers”.
As a result necessitating one of skill to perform an exhaustive search for which “prophylactic treatment or ketamine analog, derivative and metabolite, and determining level of biomarkers”, can be prepared of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed compounds. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed valine or methionine and their substituents in regards to the “prophylactic treatment or ketamine analog, derivative and metabolite, and determining level of biomarkers” without limitation, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling 
Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of the limitation “prophylactic treatment “ (i.e., see claim 13), “analog, derivative and metabolite “ and “biomarkers” (i.e., see claim 10) supported by specification into claims 1-5 and 13 respectively would obviate the rejection.
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 11 independently recite the limitation “biomarkers are selected from those listed in Figures 5C-5Q” or “biomarkers are selected from those listed in Table 3” without a named compound is ambiguous and indefinite.  It is unclear what the scope of the limitation “biomarkers are selected from those listed in Figures 5C-5Q” or “biomarkers are selected from those listed in Table 3” are.  Claims must stand alone to define invention, and incorporation into claims by express reference to specification is not permitted, are properly rejected under 35 U.S.C. 112 (b), see Ex parte Fressola, No. 93-0828.  Incorporation of the limitation “biomarkers are selected from those listed in 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.

			                       	 Claims 1-5, 8-13, 18, 20-25, 28-29, 35-36 and 40 are rejected under 35 U.S.C. 
	                     103(a) as being obvious over Brachman et al.  US 2018/0325844 A1 and Weckmann 
                      et al.  Transl Psychiatry, 2014, 4, e481.  It is noted that Brachman et al.  ‘844 is an 102 
                      (a)(2) reference.
	 Applicants claim a  method for treating a subject for a stress-induced affective disorder or stress- induced psychopathology, the method comprising: (a) administering or having administered a prophylactic treatment to the subject prior to a stressor;(b) determining level of one or more biomarkers in a biological sample obtained from the subject after step (a) and after the stressor; and (c) comparing the level obtained in step (b) with the level of the one or more biomarkers in a control sample, see claim 1.  Dependent claims 3-5, 8-13, 18, 20-25, 28-29, 35-36 and 40 further limit the scope of methods, i.e.,  determining the specific level of  biomarkers selected from purine or purine metabolites including  uridine monophosphate, cytidine monophosphate, serine, specific ketamine analog or derivatives, and specific disorders selected from depression or anxiety.

Determination of the scope and content of the prior art (MPEP §2141.01)
	Brachman et al. ‘844 discloses a method for preventing or delaying a stress-induced affective disorder or stress-induced psychopathology, or enhancing stress resilience in a subject, comprising administering an effective amount of a pharmaceutic composition comprising ketamine, a ketamine analog, or a pharmaceutically acceptable salt, derivative, or metabolite thereof, to a subject prior to a stressor, see column 31.  The treated disorder is posttraumatic stress disorder (PTSD). Brachman et al. ‘844 compositions comprises a metabolite, selected from the group consisting of norketamine, hydroxyketamines, dehydronorketamine and hydroxynorketamine (HNK), see column 32.  The methods further comprise additional agents selected from 
fluoxetine, paroxetine, sertraline, lithium, riluzole, prazosin, lamotrigine or  ifenprodil, see claim 21 in column 32. A biochemical marker (I.e., biomarkers) including cortisol, corticotropin, serotonin levels  have been associated with stress-induced affective disorder or stress-induced psychopathology, i.e., anxiety, posttraumatic stress disorder (PTSD), and major depressive disorder, see columns 10-13. 
 	Weckmann et al.  disclose methods of use for treating major depressive disorder using a compound ketamine and determining level of one or more biomarkers selected 
         
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Brachman et al. ‘844 and Weckmann et al.  is that the instant claims are silent on the scope of ketamine analog, disorders, and biomarkers.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-5, 8-13, 18, 20-25, 28-29, 35-36 and 40 prima facie obvious because one would be motivated to employ the methods of use of Brachman et al. ‘844 and Weckmann et al.  to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known compounds and methods of use of Brachman et al. ‘844 and Weckmann et al.  would possess similar activity  to that which is claimed in the reference.  
Double Patenting
8.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           		Claims 1 and 2 are rejected under the judicially created doctrine of   
                       obviousness- type double patenting as being unpatentable over claim 1 of Brachman et 
                      al.  US 1,111,070 in view of Weckmann et al.  Transl Psychiatry, 2014, 4, e481.
                        Although the conflicting claims are not identical, they are not patentably distinct from 
                       each other and reasons are as follows.
         Applicants claim a  method for treating a subject for a stress-induced affective disorder or stress- induced psychopathology, the method comprising: (a) administering or having administered a prophylactic treatment to the subject prior to a stressor;(b) determining level of one or more biomarkers in a biological sample obtained from the subject after step (a) and after the stressor; and (c) comparing the level obtained in step (b) with the level of the one or more biomarkers in a control sample, see claim 1. 

Brachman et al. ‘070 claims a method for preventing or delaying a stress-induced affective disorder or stress-induced psychopathology in a subject,  the method consisting ofadministering, once or twice, an effective amount of a pharmaceutic composition consisting of ketamine to the subject, wherein the method consists of administering thepharmaceutic composition to the subject 1 week prior to the 
stressor.
	Weckmann et al.  disclose methods of use for treating major depressive disorder using a compound ketamine and determining level of one or more biomarkers selected from serine, uridine monophosphate, cytidine , cytidine diphosphate or thiamine pyrophosphate, see Table 1 on page 5 and Figure 2-3 on pages 6-7.
The difference between instant claims and Brachman et al. ‘880 and Weckmann et al.   is that the instant claims are silent on the scope of ketamine analog, disorders, and biomarkers.
One having ordinary skill in the art would find the claims 1 and 2  prima facie obvious because one would be motivated to employ the methods of use of Brachman et al. ‘880 in view of  Weckmann et al.   to obtain instant invention.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

December 07, 2021